DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Application 17/023,274 filed 09/16/2020.
Claims 1-20 are pending in the Application. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claims 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 20 directed to a computer readable storage medium. It should be noted that originally filed Published Specification in paragraph [0005] discloses “a non-transitory computer readable storage medium or other computer program product …”, wherein the broadest reasonable interpretation of the claim covers a carrier wave, which does not fall within one of the four categories of invention (process, machine, manufacture, or composition of matter), e.g., the claim(s) is/are directed to a signal per se, mere information in the form of data, a contract between two parties, or a human being (see MPEP § 2106, subsection I).  Moreover a suggestion to overcome the rejection is to submit a narrowing amendment to cover the statutory embodiments, such as inserting term “non-transitory” before the term “computer readable storage medium”. 

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	Claim(s) 1, 3-15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gong et al. (US Patent Application Publication 20200007989) in view of Sun et al. (US Patent Application Publication 20190081499).
The applied reference has a common Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(1). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
With respect to claim 1 Gong et al. teaches A method, comprising: 
at an electronic device with a display and an input device (mobile phone as electronic device comprising display and input device (paragraphs [0003], [0048]; Fig. 1B)): 
while the electronic device is in wireless communication with a set of peripherals that includes a first peripheral and a second peripheral (electronic device 13 communicates with set of charging case 14/second peripheral, earphone 11 and earphone 12 as set of peripherals through wireless network (paragraph [0048])), and 
in accordance with a determination that the first peripheral satisfies charging criteria that require that the first peripheral is coupled with the second peripheral (detecting/determining if first earphone 11/first peripheral is put in a charging case 14/second peripheral, i.e. satisfies coupling condition/charging criteria, such as first earphone 11/first peripheral is coupled with the charging case 14/second peripheral (paragraphs [0048], [0049])): 
initiating charging of the first peripheral, by the second peripheral, to a first threshold charge level that is less than a charge limit of the first peripheral (charging first earphone 11/first peripheral by charging case 14/second peripheral including making decision if first earphone 11/first peripheral is put into charging case 14/second peripheral (paragraphs [0048], [0060])); and 
in accordance with a determination that charging completion criteria for the first peripheral are met (sending plurality of requests for determining if the first earphone 11/first peripheral is charged or not by detecting that first earphone 11/first peripheral is in charging case 14/second peripheral as completion criteria is met (paragraph [0104])): 
initiating charging of the first peripheral, by the second peripheral, to the charge limit of the first peripheral (establishing connection between first earphone 11/first peripheral and charging case 14/second peripheral to complete charging (paragraph [0116])).
While Gong et al. teaches controlling charging first peripheral by second peripheral by electronic device (paragraphs [0003], [0048], [0084]), Gong et al. lacks specifics regarding “charging of the first peripheral, by the second peripheral, to a first threshold charge level”; “charging of the first peripheral, by the second peripheral, to the charge limit of the first peripheral”. However Sun et al. teaches cellphone 24A controlling charging earbuds case 24B/first peripheral by mat 12/second peripheral (paragraphs [0030], [0034]), wherein the amount of the delivered power/state of charge can be reduced and is maintained to any desired level (paragraphs [0037], [0038]).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to have used Sun et al. to teach specific subject matter Gong et al. does not teach, because it provides a technique, where the earbuds battery case has a visual output device such as a light-emitting diode that is illuminated to indicate that the earbuds battery case is being charged, and wherein the illumination of the light-emitting diode may be synchronized with the presentation of the battery charge level information on the display of the cellular telephone (paragraph [0008]).
With respect to claims 15 and 20 Gong et al. teaches limitations similar to claim 1, including  An electronic device, comprising: a display; an input device; one or more processors; and memory storing one or more programs, wherein the one or more programs are configured to be executed by the one or more processors, the one or more programs including instructions to implement method steps (electronic device/mobile phone comprising display, input-output device, processor executing instructions stored in the computer readable storage  (paragraphs [0026], [0036], [0003], [0048], [0040]-[0042]; Fig. 1B) (claim 15); and A computer readable storage medium storing one or more programs, the one or more programs comprising instructions that, when executed by an electronic device with a display and an input device, cause the electronic device to implement method steps  (electronic device/mobile phone comprising display, input-output device, processor executing instructions stored in the computer readable storage (paragraphs [0003], [0026], [0036])) (claim 20).
While Gong et al. teaches controlling charging first peripheral by second peripheral by electronic device (paragraphs [0003], [0048], [0084]), Gong et al. lacks specifics regarding “charging of the first peripheral, by the second peripheral, to a first threshold charge level”; “charging of the first peripheral, by the second peripheral, to the charge limit of the first peripheral”. However Sun et al. teaches cellphone 24A controlling charging earbuds case 24B/first peripheral by mat 12/second peripheral (paragraphs [0030], [0034]), wherein the amount of the delivered power/state of charge can be reduced and is maintained to any desired level (paragraphs [0037], [0038]).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to have used Sun et al. to teach specific subject matter Gong et al. does not teach, because it provides a technique, where the earbuds battery case has a visual output device such as a light-emitting diode that is illuminated to indicate that the earbuds battery case is being charged, and wherein the illumination of the light-emitting diode may be synchronized with the presentation of the battery charge level information on the display of the cellular telephone (paragraph [0008]).
With respect to claims 3, 8-12, 17 Gong et al. teaches:
Claims 3, 17: including: displaying a first user interface element, wherein activation of the first user interface element corresponds to a request to charge the first peripheral to the charge limit (paragraphs [0027], [0037]); and wherein the charging completion criteria for the first peripheral include a requirement that an input activating the first user interface element is received (paragraphs [0048], [0074], [0084]).
Claim 8: including: in accordance with a determination that a charge level of the second peripheral is below a threshold charge level for the second peripheral, displaying an alert of the charge level of the second peripheral (paragraphs [0041], [0045], [0048]).
Claim 9: wherein the second peripheral is a case for the first peripheral, and displaying the alert of the charge level of the second peripheral is performed in response to detecting opening of the case (paragraphs [0048], [0027]).
Claim 10: wherein displaying the alert of the charge level of the second peripheral is performed in accordance with a determination that the first peripheral is coupled with the second peripheral (paragraphs [0027], [0041], [0048]).
Claim 11: wherein displaying the alert of the charge level of the second peripheral is performed in response to detecting decoupling of the first peripheral from the second peripheral (paragraph [0054]).
Claim 12: wherein displaying the alert of the charge level of the second peripheral is performed in response to detecting coupling of the first peripheral with the second peripheral (paragraphs [0048], [0049]).
With respect to claims 4-7, 13-14, 18-19 Sun et al. teaches:
Claims 4, 18: including: receiving an input corresponding to a request to charge the electronic device (paragraphs [0035]); in response to receiving the input corresponding to the request to charge the electronic device: initiating charging of the electronic device (paragraph [0034]); and displaying a second user interface element that includes information about: a charge level of the electronic device (paragraph [0030]; Fig. 3); and one or more charge levels of the first peripheral and/or the second peripheral (paragraph [0030]).
Claims 5, 19: including: receiving an input corresponding to activation of the second user interface element (paragraphs [0030], [0031]); and in response to receiving the input corresponding to activation of the second user interface element, displaying a plurality of user interface elements (paragraphs [0030], [0031]), including: a third user interface element corresponding to the electronic device (paragraphs [0030], [0031]); a fourth user interface element corresponding to the first peripheral (paragraphs [0030], [0031]); and a fifth user interface element corresponding to the electronic device and to the first peripheral (paragraph [0039]); receiving an input corresponding to activation of a respective user interface element of the plurality of user interface elements (paragraph [0039]); and in response to receiving the input corresponding to activation of the respective user interface element: in accordance with a determination that charging completion criteria for the electronic device are met, including a determination that the respective user interface element is the third user interface element or the fifth user interface element, initiating charging of the electronic device to a charge limit of the electronic device (paragraphs [0030], [0039]); wherein determining that the charging completion criteria for the first peripheral include are met includes determining that the respective user interface element is the fourth user interface element or the fifth user interface element (paragraphs [0039], [0042]).
Claim 6: wherein receiving the input corresponding to the request to charge the electronic device includes detecting wireless coupling of the electronic device with a power source that transmits power to the electronic device wirelessly (paragraphs [0029], [0030]).
Claim 7: including: while displaying the second user interface element, detecting coupling of the second peripheral with a power source; and in response to detecting the coupling of the second peripheral with a power source: ceasing to display the information about the one or more charge levels of the first peripheral and/or the second peripheral (paragraph [0030]).
Claim 13: including: in accordance with a determination that a charge level of the first peripheral is below a second threshold charge level for the first peripheral, displaying an alert of the charge level of the first peripheral (paragraphs [0034], [0037]).
Claim 14: wherein, in accordance with the determination that the charge level of the first peripheral is below the second threshold charge level for the first peripheral, the first peripheral outputs an audio alert in conjunction with the electronic device displaying the alert of the charge level of the first peripheral (paragraphs [0034], [0037])).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to have used Sun et al. to teach specific subject matter Gong et al. does not teach, because it provides a technique, where the earbuds battery case has a visual output device such as a light-emitting diode that is illuminated to indicate that the earbuds battery case is being charged, and wherein the illumination of the light-emitting diode may be synchronized with the presentation of the battery charge level information on the display of the cellular telephone (paragraph [0008]).

Allowable Subject Matter
9.	Claims 2, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
10.	The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach or fairly suggest specific arrangements of steps/element in the manner recited in the instant claims, such as: receiving a request to establish the wireless communication between the electronic device and the set of peripherals; and in response to receiving the request to establish the wireless communication: displaying a user interface that includes: an indication that the wireless communication has been established; and an indication that charging of the first peripheral is currently limited to the first threshold charge level among all limitations of claims 1 and 15 from which claims depend.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905. The examiner can normally be reached 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
HR
08/27/2022
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851